Judgment of resentence, Supreme Court, Bronx County (Efrain Alvarado, J.), rendered October 12, 2006, resentencing defendant, as a second felony offender, to a term of 20 years upon his conviction, after a jury trial, of criminal possession of a controlled substance in the first degree, and order, same court and Justice, entered on or about April 24, 2006, which denied defendant’s CPL 440.10 motion to vacate the judgment, unanimously affirmed.
We perceive no basis for a further reduction of the sentence. There is no merit to defendant’s argument, including his constitutional claim, that his conviction should be reduced to an A-II felony based on the subsequent change in the weight requirement for first-degree possession (see People v Utsey, 7 NY3d 398, 404 [2006]; People v Quinones, 22 AD3d 218 [2005], lv denied 6 NY3d 817 [2006]). Concur—Tom, J.P, Saxe, Friedman and Buckley, JJ.